DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I (claims 1, 2, 4, 5, 8-62) and species (peptide) in the reply filed on 3/25/21 is acknowledged.
Upon further consideration, claim 63 is rejoined with the elected invention and examined.
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/21.
A small molecule and fatty acid in claim 4 and claims 16-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/25/21.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 25, 27, and 62-63 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Packard et al. (US 20160040161, cited on IDS).
“161 teaches a HES-oligonucleotide complex comprising mimics miR-29, MGN-4220 mimics or miRNA replacement therapy by Mirna Therapeutics targets miR-29b implicated in cardiac fibrosis.  See pages 1-4, 6, 9-18, 33, and 45.  HES is an oligonucleotide that contains 2, 3, 4, or more of the same or different fluorophores.  The complex is combined with one or more additional oligonucleotide delivery systems.  The complex can be conjugated with an aptamer, peptide (receptor target molecule) or an antibody that specifically binds to a receptor protein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
MPEP 2141 III. Rationales to support rejections under 35 U.S.C. 103 recites, “Prior art is not limited to the references being applied, but includes the understanding of one of ordinary skill in the art.”
MPEP 2141. FACTORS TO CONSIDER IN DETERMINING LEVEL OF ORDINARY SKILL 
The person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) “type of problems encountered in the art;” (B) “prior art solutions to those problems;” (C) “rapidity with which innovations are made;” (D) “sophistication of the technology; and” (E) “educational level of active workers in the field. In a given case, every factor may not be present, and one or more factors may predominate.” In re GPAC, 57 F.3d 1573, 1579, 35 USPQ2d 1116, 1121 (Fed. Cir. 1995); Custom Accessories, Inc. v. Jeffrey-Allan Indus., Inc., 807 F.2d 955, 962, 1 USPQ2d 1196, 1201 (Fed. Cir. 1986); Environmental Designs, Ltd. V. Union Oil Co., 713 F.2d 693, 696, 218 USPQ 865, 868 (Fed. Cir. 1983). 

Claims 26 and 28-45 are rejected under 35 U.S.C. 103 as being unpatentable over Packard et al. (US 20160040161, cited on IDS) taken with Van Rooij et al. (PNAS 103(48):18255-18260, cited on an IDS).
The rejection of claims 1, 2, 3, 25, 27, and 62-63 as being anticipated by Packard et al. is incorporated herein.
“161 teaches a HES-oligonucleotide complex comprising mimics miR-29, MGN-4220 mimics or miRNA replacement therapy by Mirna Therapeutics targets miR-29 implicated in cardiac fibrosis.  See pages 1-4, 6, 9-18, 33, and 45.  HES is an oligonucleotide that contains 2, 3, 4, or more of the same or different fluorophores.  The complex is combined with one or more additional oligonucleotide delivery systems.  The complex can be conjugated with an aptamer, peptide (receptor target molecule) or an antibody that specifically binds to a receptor protein.
NOTE: Even though MGN-4220 was known in the prior art, the office could not find the structure (e.g., modifications) or sequence of MGN-4220.  However, it appears that MGN-4220 was the assignee’s invention (Miragen Therapeutics), but there does not appear to any documents of record to indicate the limitations of MGN-4220. 

It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ’161 taken with Van Rooij et al. to make a composition comprising a chemically modified miR-29 mimic complex with a targeting peptide, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the bioavailability of this complex in a cell line or a subject.  It would have been a simple substitution to make miR-29 mimic from miR-29a or miR-29c with a reasonable expectation of success since they all share a conserved sequence and are all involved in potentially treating fibrosis.  It would have been obvious to use a linker to connect a targeting moiety to the mimic to substitute different moieties without affecting the structure of the mimic.  It would have been obvious to conjugate the mimic to a cholesterol since cholesterol is known to assist in the delivery of a nucleic acid to a cell.  It would have been obvious to optimize 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.


Claims 4 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Packard et al. (US 20160040161, cited on IDS) taken with Poelstra et al. (WO 0023113).
The rejection of claims 1, 2, 3, 25, 27, and 62-63 as being anticipated by Packard et al. is incorporated herein.
“161 teaches a HES-oligonucleotide complex comprising mimics miR-29, MGN-4220 mimics or miRNA replacement therapy by Mirna Therapeutics targets miR-29 implicated in cardiac fibrosis.  See pages 1-4, 6, 9-18, 33, and 45.  HES is an oligonucleotide that contains 2, 3, 4, or more of the same or different fluorophores.  The complex is combined with one or more additional oligonucleotide delivery systems.  The complex can be conjugated with an aptamer, peptide (receptor target molecule) or an antibody that specifically binds to a receptor protein.
‘161 does not specifically teach a targeting peptide that is a cyclic peptide.
However, at the time of the effective filing date, ‘113 teaches using a peptide base carrier to deliver compounds to cells involved in fibrosis.  See pages 3-8.  The peptide can comprise SEQ ID NO: 78 recite in instant claim 12.  The peptide is a PDGF 
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the teaching of ’161 taken with ‘113 to conjugate the mimic to a cyclic peptide, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the teaching to study the function of this complex in delivering the composition to a cell type of tissue involved in fibrosis.  PDGF is a receptor which is active as a dimer, thus it would have been obvious to make a bicyclic peptide to bind to the active form of PDGF.  
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-5, 8-15, and 25-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 9,994,847 in view of Poelstra et al. (WO 2011081523), both cited on an IDS. 
Both set of claims embrace a pharmaceutical composition comprising a chemically modified miR-29b mimetic.  The only difference between the claims is that the claims from ‘847 do not specifically recite an agent that assist in delivery of the mimic to a cell type or tissue type involved in fibrosis or inflammation.
However, at the time of the effective filing date, ‘523 teaches a conjugate comprising a cyclic peptide (SRZSLID, wherein Z is N or R) for use in treating fibrosis (pages 8-13).  This peptide is known in the prior art as a cell targeting domain.  The peptide can be bicyclic.  The peptide is a PDGF receptor binding peptide derived by PDGF-beta.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the claims of ‘847 taken with the teaching of ‘523 to add the agent, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the claims and teaching to make the composition to assist in delivery to cells or a subject.  It would have been obvious to use the bicyclic peptide to deliver the composition to cells associated with fibrosis.  A person of ordinary skill in the art would have been motivated to use the amino acid peptide taught by ‘523 in the composition since it has superior properties and less side-effects, increased efficacy, and reduced antigenicity for use in treating fibrotic disease.  It would have been obvious to optimize the bioavailability of the composition in cells by studying if the location of the agent improves the efficacy of the composition.  Claim 6 of ‘847 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.

Claims 1-5, 8-15, 25-36, 38-45, and 62-63 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,376,681 in view of Poelstra et al. (WO 2011081523), both cited on an IDS. 
Both set of claims embrace a pharmaceutical composition comprising a miR-29b mimetic.  The only difference between the claims is that the claims from ‘681 do not specifically recite an agent that assist in delivery of the mimic to a cell type or tissue type involved in fibrosis or inflammation.
However, at the time of the effective filing date, ‘523 teaches a conjugate comprising a cyclic peptide (SRZSLID, wherein Z is N or R) for use in treating fibrosis (pages 8-13).  This peptide is known in the prior art as a cell targeting domain.  The peptide can be bicyclic.  The peptide is a PDGF receptor binding peptide derived by PDGF-beta.
It would have been prima facie obvious to a person of ordinary skill in the art at the time the effective filing date to combine the claims of ‘681 taken with the teaching of ‘523 to add the agent, namely to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to combine the claims and teaching to make the composition to assist in delivery to cells or a subject.  It would have been obvious to use 
Therefore the invention as a whole would have been prima facie obvious to one ordinary skill in the art at the time of the effective filing date.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635